STORY, Circuit Justice.
The act of March 2, 1799 [1 Stat. 627], c. 22, amended by the act of 1816, c. 95, authorizes the fees, due to the officers of the customs, “to be paid by the collector out of the revenue, and to be charged to the United States.” But upon the statement of facts, I am very clear, that the present action for money had and received is not maintainable for several reasons. In the first place, the defendant (Bancroft) is not now in office; and even if he had moneys of the United States in his hands, he could not now lawfully appropriate them to the payment of the fees, if any are due to the plaintiff, since it Is an official act, and can be properly done only by the collector, who is actually in office. In the next place, the moneys of the United States in the hands of the collector, arising from the revenue, are not specifically appropriated by law to the payment of these partic-*439alar fees, so as to create a lien or claim thereon in favor of any officer; but a mere authority is given to the collector to pay them out of the moneys of the United. States, arising from the revenue, in his hands. If he does not pay the fees, the claim remains valid against the government, and the new collector is now at liberty to pay them, if they are properly chargeable. I give no opinion whatsoever upon the question, whether the claim of the plaintiff for fees is valid or not. That is not a point necessary for the present decision. Plaintiff nonsuited.